GOODE, J.
This is an original proceeding for the purpose of obtaining a writ of prohibition against the respondents to prevent them from ousting the relators from membership in the General Committee of the Republican Party of the city of St. Louis, and filling re*626lators’ places with other persons. The petition for the writ suggests that the eight relators, the seventeen respondents and several other persons not parties to this proceeding, constitute said general committee, having been elected by the Kepublican party in the different wards of the city. The petition for the writ then proceeds as follows:
“That the respondents, composing a majority of said committee, propose and intend and will, if not prevented by legal process, pass and adopt and spread upon the records of said committee as the acts of such committee, at a meeting of said committee to be held on the first day of March, 1906, at eight o’clock, p. m., motions and resolutions declaring that the petitioners and each of them are expelled, ousted and removed from said committee and as members thereof from their respective wards, and further prevent the petitioners and each of them from in any manner participating in said meeting as members of said committee and from exercising their rights and privileges as the members of said committee from their respective wards, and will admit into said committee and recognize as members thereof in lieu of the petitioners, persons whose names are unknown to the petitioners.
“That the petitioners and each of them have at all times since they have been members of said committee, demeaned themselves well in office and have not at any time committed any act contrary to the rules and regulations of said party or of said committee; that said committee has not and does not intend to prefer any charges against petitioners or either of them or to give them a notice or a hearing, but intend unlawfully, arbitrarily, oppressively, wrongfully and illegally and without jurisdiction or authority to so do, to deny to the petitioners and each of them the right to participate in said meeting or in said committee and to obstruct and prevent them from enjoying the privileges and perform*627ing the duties of members of said committee from their respective wards.
“And the petitioners further state that the said intended proceeding and acts of said committee as aforesaid are a direct encroachment upon the authority and jurisdiction of this court and are in contempt of this honorable court, its authority and dignity, and under the constitution and laws is made the care of this court, that the said respondents above named, constituting a majority of said committee and that said committee, keep within the bounds and limits of the jurisdiction prescribed to them by the laws of this State.
“Wherefore your petitioners, imploring the aid of this honorable court, pray to be relieved and that they may have-the State’s writ of prohibition directed to said respondents and each of them to prohibit them and each of them from carrying out their said unlawful intentions and purposes and from in anywise interfering with the petitioners or any of them in the enjoyment of their rights and privileges as members of said committee.”
I am of the opinion that the writ of prohibition will not lie on the facts suggested, because the alleged threatened action of the majority of the general committee against the rights of the relators is not of a judicial nature, and, moreover, there is as yet no proceeding before the committee which we may prohibit it from entertaining. [State ex rel. v. Ryan, 180 Mo. 32.] Perhaps other reasons might be given for this conclusion. While I think prohibition is not an appropriate remedy, I think, too, that an attempt by the majority of the committee to prevent relators from participating in the business of the committee would be reviewable by either certiorari or mandamus. [State ex rel. v. Reynolds, 190 Mo. 540, 89 S. W. 877.] Which of those remedies ought to be invoked, would depend on the circumstances of the case. I have no idea that the majority of a political committee, at least in the absence of the delegation of power from the voters of the party, can oust from membership a *628person elected by the voters of a ward, and put a substitute in his place. [People ex rel. Coffey v. Democratic Gen. Com., 164 N. Y. 335.] Perhaps circumstances might exist which would warrant the exclusion of a committeeman from meetings of the committee, such as a known betrayal of the committee’s secrets and hostility to the party’s success. But even exclusion from . meetings and refusal to permit a member to participate in the business and counsels of the committee, is made subject to judicial review by our statutes. [Primary Eiection Law, act, 1901, p. 149, sec. 23.] This law was designed, among other things, to prevent factional oppressions and outrages in politics, and to lift party management to a plane where it will assist, rather than hinder, the expression of the will of the people in choosing party, candidates for public offices and in elections. [People ex rel. Coffey v. Committee, supra.] Factional party majorities no longer can do as they please, but must recognize and respect the rights of minorities.
I think the motion to dismiss this proceeding ought to be sustained.